Title: From James Madison to Henry Dearborn, 8 August 1813
From: Madison, James
To: Dearborn, Henry



private
Dear Sir
Washington Aug. 8. 1813
I have recd yours of the 24. July. As my esteem and regard have undergone no change, I wish you to be apprized that such was the state of .things, and such the turn they were taking, that the retirement which is the subject of your letter, was pressed by your best personal friends. It was my purpose to have written to you on the occasion, but it was made impossible by a severe illness, from which I am now barely eno’ recovered for a journey to the mountains prescribed by my physicians as indispensable. It would have been entirely agreeable to me, if as I took for granted was to be the case, you had executed your original intention of providing for your health, by exchanging the sickliness of Niagara, for some eligible spot. And I sincerely lament every pain to which you have been subsequently exposed, from whatever circumstance it has proceeded. How far the investigation you refer to would be regular, I am not prepared to say. You have seen the motion in the House of Representatives comprehending such an object, and the prospect held out of resuming the subject at another Session. I am persuaded that you will not lose in any respect by the effect of time & truth. ⟨Accept my respects & best wishes
Signed James Madison⟩
